DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 07/19/2022.
Claim 1-8 pending and have been examined here. 
 Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11,334,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of present claim 1-8 are taught by claim 1-8 of the ‘843 patent.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 1-8 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1 the claim is directed to one of the four statutory categories (a machine.) The claimed invention of independent claim 1 is directed to a judicial exception to patentability, an abstract idea. The claim includes limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claim 1, as a whole, recites the following limitations:
. . . provide date and time selection. . . to enable temporal scheduling of a load to be transported for a prospective transportation industry customer; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide date and time selections to customers; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would provide date and time selections to customers to allow time based loads to be scheduled in the process of performing commercial shipment services for customers)
present. . . one or more of a selectable date range and a time range for which the user provides a temporal-based requirement for picking up a load for a customer; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could present dates and time ranges to customers; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would present date and time selections to customers to allow time based loads to be scheduled in the process of performing commercial shipment services for customers)
enable selection of one or more of a date range and a time range. . .  (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could enable a user to select a date and time range; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would enable section of dates and time ranges in the process of performing commercial shipment services for customers)
receive a selected one or more of the date range and the time range. . .  (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a selection of a date and time range; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would receive selections of dates and time ranges in the process of performing commercial shipment services for customers)
store the received and selected one or more of the date range and the time range into a database. . .  (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could store this information into a database; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would store selected dates and time ranges in the process of performing commercial shipment services for customers)
associate the stored one or more of the date range and the time range with a waypoint indicative of a cargo delivery destination desired by the customer; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could associate a date and time range with a waypoint comprising a destination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would associate dates and time ranges with destination waypoints in the process of performing commercial shipment services for customers)
associate the waypoint to a load; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could associate a waypoint with a load; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would associate loads and waypoints in the process of performing commercial shipment services for customers)
and associate the load to the customer. (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could associate a load and a customer; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipping entities would associate loads and customers in the process of performing commercial shipment services for customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be	 characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
An apparatus for improved processing, comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor designed to process instructions to (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
to a client from a server (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a non-transitory machine readable memory at a host server having stored therein computer instructions programmed to cause the processor to: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 from the server to the client at a user interface (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 at a user interface of the client; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
at the server from a user at the client; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . .  of the server; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
store user information and instructions in the memory at the host server;  (claim 1; the broadest reasonable interpretation of this limitation comprises the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
access the memory at the host server to retrieve the user information and instructions and execute the instructions to perform steps to: (claim 1; the broadest reasonable interpretation of this limitation comprises the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
store user information and instructions in the memory at the host server; (claim 1; the broadest reasonable interpretation of this element comprises the court recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
access the memory at the host server to retrieve the user information and instructions and execute the instructions to perform steps to: (claim 1; the broadest reasonable interpretation of this element comprises the court recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claim 1 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claim 2-8, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
wherein the user is a load scheduling participant.
 This limitation merely alters the user used in performance of the abstract idea above and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
 wherein the load scheduling participant is a customer.
This limitation merely alters the user used in performance of the abstract idea above and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 4:
wherein the load scheduling participant is a broker, and wherein presenting comprises presenting from the server to the broker at the user interface of the client one or more of a selectable date range and a time range for which the broker provides a temporal-based requirement for picking up a customer load.
 This limitation merely alters the user used in performance of the abstract idea above and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. Please see independent claim above regarding the abstract ideas involved in the presentation of the selection of the date and time range, and the generic computer implementation of these elements.
 Claim 5:
wherein the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
  The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 6:
wherein the load scheduling participant is a customer, and wherein presenting comprises presenting from the server to the customer at the user interface of the client one or more of a selectable date range and a time range for which the customer provides a temporal-based requirement for picking up a customer load.
This limitation merely alters the user used in performance of the abstract idea above and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. Please see independent claim above regarding the abstract ideas involved in the presentation of the selection of the date and time range, and the generic computer implementation of these elements.
 Claim 7:
wherein the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
   The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 8:
wherein enabling selection of one or more of a date range and a time range at a user interface of the client comprises using a single tactile input gesture to capture a temporal range.
 The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. Furthermore, merely receiving a temporal range via a single tactile input gesture could be performed using the human mind (observing a user point to a given range or dragging their finger across a range, for example), and, therefore, this limitation further recites one or more abstract ideas. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claim 2-8, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wied et. al. (U.S. PG Pub. No. 20050209913; hereinafter "Wied").
As per claim 1, Wied teaches:
An apparatus for improved processing, comprising:
Wied teaches a system and method for improved processing. (Wied: abstract)
a processor designed to process instructions to provide date and time selection to a client from a server to enable temporal scheduling of a load to be transported for a prospective transportation industry customer;
Wied teaches a dynamic market system (DMS) made up of a plurality of computers or a single host server. (Wied: paragraph [0218]) One of ordinary skill in the art would appreciate that these computers and/or server contain processors, non-transitory machine readable memories storing program instructions. Wied further teaches that shippers and carriers may interact with the DMS via one or more computer workstations in order to post shipments or bids for transporting a load. (Wied: paragraph [0102, 103], Fig 51) Further, Wied teaches that the DMS may provide date and time selection to a shipper. (Wied: paragraph [0188])
a non-transitory machine readable memory at a host server having stored therein computer instructions programmed to cause the processor to: 
Wied teaches a dynamic market system (DMS) made up of a plurality of computers or a single host server. (Wied: paragraph [0218]) One of ordinary skill in the art would appreciate that these computers contain processors, non-transitory machine readable memories storing program instructions.
store user information and instructions in the memory at the host server;
Wied teaches that the system stores information entered by the shippers and carriers (users). (Wied: paragraph [0106]) Wied further teaches that the Dynamic Market System (DMS) may be made up of a single host server, and contains a transactional database 692 which store user information. (Wied: paragraph [0220], Fig. 680)
access the memory at the host server to retrieve the user information and instructions and execute the instructions to perform steps to:
Wied teaches that the system accesses the transactional database 692 to retrieve and present electronic shipment requests and fulfillment offers. (Wied: paragraph [0220])
present from the server to the client at a user interface one or more of a selectable date range and a time range for which the user provides a temporal-based requirement for picking up a load for a customer;
Wied teaches a user interface containing a date range and a time range for which a user may provide a time-based requirement for picking up a load for a shipper. (Wied: paragraph [0188], Fig. 30) Wied further teaches that the DMS may interact with the various user systems in a client/server type of system (wherein the user inputs are performed on the client side). (Wied: paragraph [0237])
enable selection of one or more of a date range and a time range at a user interface of the client;
Wied teaches that a user may select a date range for pick up at the user interface. (Wied: paragraph [0188, Fig. 30, 31)
receive a selected one or more of the date range and the time range at the server from a user at the client;
Wied teaches that the inputs into the system may be received by the DMS. (Wied: paragraph [0102, 103, 220])
store the received and selected one or more of the date range and the time range into a database of the server;
Wied teaches that the shipping requests may be stored in the transactional database in the DMS. (Wied: paragraph [0220])
associate the stored one or more of the date range and the time range with a waypoint indicative of a cargo delivery destination desired by the customer;
Wied teaches that the shipping request may be received, wherein Fig. 31 shows the pickup range associated with a origin. (Wied: Fig. 31)
associate the waypoint to a load;
Wied teaches that, included in the information received in the shipping request is data indicative of the load requested to be shipped which is associated with the waypoint in the shipping request. (Wied: paragraph [0188], Fig. 30, 31])
and associate the load to the customer.
 Wied teaches that a customer number may be associated with a given posted shipping request. (Wied: Fig. 31)
As per claim 2, Wied teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the user is a load scheduling participant.
 Wied teaches that the system may be used for coordinating transportation of freight, and thus teaches that the users are load scheduling participants. (Wied: paragraph [0102])
As per claim 3, Wied teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the load scheduling participant is a customer.
 Wied teaches that the users may be customers of e-commerce. (Wied: paragraph [0106])
As per claim 6, Wied teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the load scheduling participant is a customer, and wherein presenting comprises presenting from the server to the customer at the user interface of the client one or more of a selectable date range and a time range for which the customer provides a temporal-based requirement for picking up a customer load.
 Wied teaches that the users may be customers of e-commerce. (Wied: paragraph [0106]) Wied further teaches the presentation on a user interface of a selectable date and time range for which the customer may provide time-based requirement for picking up a load. (Wied: paragraph [0188], Fig. 30) Wied further teaches that the DMS may interact with the various user systems in a client/server type of system (wherein the user inputs are performed on the client side). (Wied: paragraph [0237])
As per claim 7, Wied teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wied in view of Hersh et. al. (U.S. PG Pub. No. 20050278063; hereinafter "Hersh"
As per claim 4, Wied teaches all of the limitations of claim 2, as outlined above. With respect to the following limitation:
wherein the load scheduling participant is a broker, and wherein presenting comprises presenting from the server to the broker at the user interface of the client one or more of a selectable date range and a time range for which the broker provides a temporal-based requirement for picking up a customer load.
 Wied teaches the presentation of a user interface of the client system a selectable date range for providing a time based requirement for picking up a customer load. (Wied: paragraph [0188], Fig. 30) Wied further teaches that the DMS may interact with the various user systems in a client/server type of system (wherein the user inputs are performed on the client side). (Wied: paragraph [0237]) Wied, however, does not appear to teach that the user may be a broker.
Hersh, however teaches a system for load scheduling wherein the user of the system is a broker. (Hersh: paragraph [0038]) It can be seen that each element is taught by either Wied or Hersh. Having the user of the system be a broker does not affect the normal functioning of the elements of claim 4 which are taught by Hersh. Because the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hersh with the teachings of Wied, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 5, Wied in view of Hersh teaches all of the limitations of claim 4, as outlined above, and further teaches:
wherein the one or more of a selectable date range and the time range comprises a temporal range graphical user interface selection menu.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wied in view of Benjamin et al. (US. PG Pub. No.  20140200942; hereinafter "Benjamin").
As per claim 8, Wied teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein enabling selection of one or more of a date range and a time range at a user interface of the client comprises using a single tactile input gesture to capture a temporal range.
 Wied teaches that the selectable time range may be presented in an interactive calendar which allows the user to select the dates. (Wied: paragraph [0188]) One of ordinary skill in the art would appreciate, from the figure, that the selection made on the calendar is a "click" (a single tactile input gesture).
To the extent that Wied does not explicitly teach that the click is a "click and drag" single tactile input gesture to capture a temporal range, Benjamin teaches that a user may click and drag a range of times in order to select a temporal range with a single tactile input gesture. (Benjamin: paragraph [0086]) Benjamin further teaches combining the above elements with the teachings of Wied for the benefit of enabling a user to easily manage a schedule. (Benjamin: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Benjamin with the teachings of Wied to achieve the aforementioned benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628